Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected bending ring, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/06/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-7 and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Olivier et al. (US 2021/0188686) with an effective filing date of the priority date 10/19/2017.
Regarding claim 1, Olivier discloses a process for bending a glass substrate (at least abstract, or claim 1), the method comprising:

Resting a glass substrate on a skeleton (202) [0059].
Olivier discloses a “T” shaped counter-skeleton (Fig. 9) wherein the  counter-skeleton may have insulating material [0051], shape and arrangement…the counter-skeleton forms an effective shield [0052] counter skeleton comprises a metal bar 407 of tube type [0054] or counter-skeleton are both provided with a refractory fibrous material [0059], comprising laterally retractable strips [0059]
Olivier discloses the counter-skeleton (205) embodiments discussed above, each disclosing a type of shield (at least embodiments [0049]-[0054] and [0059]) corresponding to the claim limitation of at least one heat shield.
Olivier discloses specifically moving the counter-skeleton around an axis of rotation (209) corresponding to the limitation of actuating the at least one heat shield to a first position at least partially covering an edge portion of a first major surface of the glass substrate (see Fig. 9);
[0059] Olivier discloses During the bending , the counter-skeleton is kept above the upper main surface of the glass thus corresponding to the limitation of heating the glass substrate which a skilled artisan knows requires heating (also indicated in the discussion of the furnace in [0059].
actuating the heat shield to a second position at least partially uncovering the edge portion of the glass substrate see also claim 13.
Regarding claims 2-3, Olivier discloses the counter-skeleton  having a thermally insulating material (403) [0049], a metal bar (412) that forms an effective shield [0052] (see also at least [0023]), cooling metal tubes (406) [0053], a fibrous refractory [0059] thus corresponding to the at least one heat shield comprises a thermally absorbent material, a thermally reflective material of metal, or a combination thereof or a metal, a ceramic, a fiber, or a mixture thereof.
Regarding claim 4, the first major surface comprises a periphery (see at least Fig 4 and Fig 9-10) corresponding first edge portion located along an outer perimeter of the first major surface of the glass.
Regarding claim 6, Olivier discloses a thickness of the glass substrate is less than or equal to 2.1mm [0011] and additionally comprising a substrate up to 7mm which corresponds to the claimed range of from about 0.5 mm to about 5 mm in claim 6.
Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of [Sudo's temperature range] that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974). 

MPEP 2131.03: Prior Art which teaches a range within, overlapping or touching the claimed range anticipated if the prior art range discloses the claimed range with “sufficient specificity”. 
Regarding claim 7, Olivier discloses heating the glass substrate comprises heating the glass substrate to a temperature in a range of from 570 °C to about 650 °C which corresponds to the claim limitation of claim 7 of from about 600 °C to about 800 °C.
Regarding claim 9, at least one heat shield may comprise a curved profile because the counter-skeleton matches the bending profile of the skeleton, or due to the shape of the glass substrate itself as shown in Fig 10

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Olivier et al. (US 2021/0188686).
Regarding claim 8, Olivier discloses heating the glass substrate comprises heating the edge portion to a temperature that is in a range of below 250°C  which overlaps with the limitation of claim 8 of from about 5 °C to about 100 °C lower than a center portion of the glass substrate when the at least one heat shield is in the first position.
Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of [Sudo's temperature range] that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974). 

It is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980). 
In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. 

Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the  temperature at the periphery of the glass, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to optimize the cooling to the periphery of the glass  for the purpose of reducing marking effects [0016].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as obvious over Olivier et al. (US 2021/0188686) as applied above and as evidenced by Lezzi (WO 2017019851)
Regarding claim 5, Olivier discloses the method of claim 1 however fails to disclose the composition the glass substrate.
It is the Examiner’s opinion that any silicate glass and particularly alkali containing borosilicate glass, alkali aluminophosphosilicate glass, alkali aluminoborosilicate glasses are suitable for automotive.
Furthermore, one skilled in the art would be motivated to use these glasses by Lezzi who discloses soda lime silicate glass, alkali aluminosilicate glass, alkali containing borosilicate glass, alkali aluminophosphosilicate glass, alkali aluminoborosilicate glass, or a mixture thereof for use and bending of manufacturing glass suitable for automotive (at least [00187], [00195], [00219]-[00220]).

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as obvious over Olivier et al. (US 2021/0188686) over Betschart et al. (US 20180362386).
Regarding claim 10, Olivier discloses all of the method of claim 10 except for engaging the glass substrate with a press mold; and cooling the glass substrate.
In an analogous art of bending glass, Betschart discloses bending glass via bending on bending ring followed by press bending [0010]-[0011].  Betschart discloses the early, or intermediate, curvatures, are less pronounced and allow for a final glass of more desired curvature of the press die (at least [0015]).  It would be obvious to one of ordinary skill in the art to press the glass after the method of Olivier discussed in claim 1, as motivated to achieve a final bent glass with further curvature while allowing for the weight of the sheet to be pressed to be immediately distributed over the entire periphery and reduce marking [0015] of Betschart and also reduced marking desired by Olivier.  The glass is cooled in either reference for eventual use.
Regarding claim 11, Olivier discloses a first heat shield, a second heat shield, a third heat shield, a fourth heat shield, (451-454) as discussed regarding the counter-skeleton above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 4687501 Shields 38/ 40 on peripheral end of sheet
US 3899316 claim 2, fiber material, claim 3 aluminosilicate, last paragraph Col 3
US 20160145141 Fig 8 preforming then pressing
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741